  Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (the “Agreement”) is made and entered into by and
among GT Biopharma, Inc. (the "Parent"), Georgetown Translational
Pharmaceuticals, Inc. (the “Subsidiary” and together with the Parent, the
“Companies” and each, a “Company”) and Kathleen Clarence-Smith ("Executive") as
of September 1, 2017 (the "Effective Date").
 
WHEREAS, each Company is desirous of employing Executive, and Executive wishes
to be employed by each Company in accordance with the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
1. Position and Duties: Executive shall be employed by each Company as its Chief
Executive Officer ("CEO") reporting to the Board of Directors of each Company.
CEO agrees to devote the necessary business time, energy and skill to her duties
at each Company, and will be permitted engage in outside consulting and/or
employment provided said services do not materially interfere with Executive’s
obligations to each Company under the terms of this Agreement. Executive agrees
to advise the Board of Directors of the Parent of any outside services, and such
Board’s approval of Executive’s participation in any such outside services shall
not be unreasonably withheld or delayed. If such Board does not affirmatively
approve of any such outside engagements within thirty (30) days after Executive
informs the Board, the Board’s approval shall be deemed to have been given. The
duties of Executive under this Agreement shall include all those duties
customarily performed by a CEO as well as providing advice and consultation on
general corporate matters, particularly related to shareholder and investor
relations, assisting the Parent with respect to raising equity and other
financing for the Companies, and other projects as may be assigned by either
Company’s Board of Directors on an as needed basis. During the term of
Executive's employment, Executive shall have the right to serve on boards of
directors of other for-profit or not-for-profit entities provided such service
does not materially adversely affect the performance of Executive's duties to
each Company under this Agreement, and are not in conflict with the interests of
each Company. For the avoidance of doubt, without any approval, Executive shall
have the right to serve on boards of directors of, and otherwise provide
services to, the entities as described on Exhibit A.
 
In addition to Executive’s appointment as Chief Executive Officer of each
Company, Executive shall be nominated to stand for election to the Board of
Directors of each Company at each of its scheduled shareholders meeting so long
as Executive remains as CEO of either Company. As a member of each Company's
Board, Executive shall continue to be subject to the provisions of each
Company's bylaws and all applicable general corporation laws relative to her
position on the Board. In addition to each Company's bylaws, as a member of the
Board, Executive shall also
 
-1-

 
 
be subject to the statement of powers, both specific and general, set forth in
each Company's Articles of Incorporation.
 
2. Term of Employment: This Agreement shall remain in effect for a period of
three years from the Effective Date, and thereafter will automatically renew for
successive one year periods unless either party provides ninety days' prior
written notice of termination. In the event either Company elects to terminate
the Agreement, such termination shall be considered to be an Involuntary
Termination, and Executive shall be provided benefits as provided in this
Agreement. Upon the termination of Executive's employment for any reason,
neither Executive nor the Companies shall have any further obligation or
liability under this Agreement to the other, except as set forth below.
 
3. Compensation: Executive shall be compensated by the Parent for her services
to the Companies as follows:
 
(a) Base Salary: CEO, Executive shall be paid a monthly Base Salary of
$500,000.00 per year. The monthly cash payment will be subject to applicable
withholding, in accordance with
the Parent’s normal payroll procedures. Executive's salary shall be reviewed on
at least an annual basis and may be adjusted as appropriate, but in no event
shall it be reduced to an amount below Executive’s salary then in effect. In the
event of such an adjustment, that amount shall become Executive's Base Salary.
Furthermore, during the term of this Agreement, in no event shall Executive's
compensation be less than any other officer or employee of either Company or any
subsidiary.
 
(b) Benefits: Executive shall have the right, on the same basis as other senior
executives of either Company, to participate in and to receive benefits under
any of either Company's employee benefit plans, medical insurance, as such plans
may be modified from time to time, and provided that in no event shall Executive
receive less than (4) four weeks paid vacation per annum, (6) six paid sick days
per annum, and (5) five paid personal days per annum.
 
(c) Performance Bonus: Executive shall have the opportunity to earn a
performance bonus in accordance with the Parent's Performance Bonus Plan if in
effect (“Target Bonus”); if the Parent does not have a Bonus Plan in effect at
any given time during the term of this Agreement, then the Parent’s Compensation
Committee or Board of Directors shall have discretion as to determining bonus
compensation for Executive.
 
(d) Stock and Options: Within thirty (30) days after the Effective Date, the
Parent shall award Executive restricted stock and/or options for such stock in
an amount and subject to a vesting schedule (not to exceed four (4) years in
total) that is reasonably satisfactory to Executive. Any such restricted stock
and/or options shall fully accelerate on a Change in Control.
 
-2-

 
 
(e) Expenses: Parent shall reimburse Executive for reasonable travel, lodging,
entertainment and meal expenses incurred in connection the performance of
services within this Agreement. Executive shall be entitled to fly Business
Class on any flight longer than four (4) hours and receive full reimbursement
for such flight from the Parent.
 
(f) Travel: Executive shall travel as necessary from time to time to satisfy her
performance and responsibilities under this Agreement.
 
4.
Effect of Termination of Employment:
 
(a) Voluntary Termination: In the event of Executive's voluntary termination
from employment with the Companies, other than for Good Reason pursuant to
Sections 5(d) or 5(e), Executive shall be entitled to no compensation or
benefits from the Companies other than those earned under Section 3 through the
date of her termination and, in the case of each stock option, restricted stock
award or other Company stock-based award granted to Executive, the extent to
which such awards are vested through the date of her termination. In the event
that Executive's employment terminates as a result of her death or disability,
Executive shall be entitled to a pro- rata share of the performance-based bonus
for which Executive is then-eligible pursuant to Section 3(c) (presuming
performance meeting, but not exceeding, target performance goals) in addition to
all compensation and benefits earned under Section 3 through the date of
termination.
 
(b) Termination for Cause: If Executive's employment is terminated by the
Companies for Cause, Executive shall be entitled to no compensation or benefits
from the Companies other than those earned under Section 3 through the date of
her termination and, in the case of each stock option, restricted stock award or
other Company stock-based award granted to Executive, the extent to which such
awards are vested through the date of her termination. In the event that the
Companies terminate Executive's employment for Cause, the Companies shall
provide written notice to Executive of that fact prior to, or concurrently with,
the termination of employment. Failure to provide written notice that the
Companies contend that the termination is for Cause shall constitute a waiver of
any contention that the termination was for Cause, and the termination shall be
irrebuttably presumed to be an Involuntary Termination.
 
(c) Involuntary Termination During Change in Control Period: If Executive's
employment with the Companies terminates as a result of a Change in Control
Period Involuntary Termination, then, in addition to any other benefits
described in this Agreement, Executive shall receive the following:
 
(i) all compensation and benefits earned under Section 3 through the date of
Executive's termination of employment;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Executive for the year immediately prior to the year in which the
Change in Control occurred
 
-3-

 
 
and (b) the Target Bonus under the Performance Bonus Plan in effect immediately
prior to the year in which the Change in Control occurs;
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Executive from the date
of Involuntary Termination to the end of the term of this Agreement or one-half
of Executive’s Base Salary then in effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical, life, disability insurance coverage
at a level equivalent to that provided by the Companies for a period expiring
upon the earlier of: (a) one year; or (b) the time Executive begins alternative
employment wherein said insurance coverage is available and offered to
Executive. It shall be the obligation of Executive to inform the Parent that new
employment has been obtained.
 
Unless otherwise agreed to by Executive at the time of Involuntary Termination,
the amount payable to Executive under subsections (i) through (iii), above,
shall be paid to Executive in a lump sum within thirty (30) days following
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
(d) Termination Without Cause in the Absence of Change in Control: In the event
that Executive's employment terminates as a result of a Non Change in Control
Period Involuntary Termination, then Executive shall receive the following
benefits:
 
(i) all compensation and benefits earned under Section 3 through the date of the
Executive's termination of employment;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Executive for the year immediately prior to the year in which the
Change in Control occurred and (b) the Target Bonus under the Performance Bonus
Plan in effect immediately prior to the year in which the Change in Control
occurs;
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Executive to the end of
the term of this Agreement or one-half of Executive’s Base Salary then in
effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical, life and disability insurance
coverage at a level equivalent to that provided by the Companies for a period of
the earlier of: (a) one year; or
 
(b) the time Executive begins alternative employment wherein said insurance
coverage is available and offered to Executive. It shall be the obligation of
Executive to inform the Parent that new employment has been obtained.
 
Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within thirty (30) days following
 
-4-

 
 
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
(e) Resignation with Good Reason During Change in Control Period: If Executive
resigns her employment with the Companies as a result of a Change in Control
Period Good Reason, then, in addition to any other benefits described in this
Agreement, Executive shall receive the following.
 
(i) all compensation and benefits earned under Section 3 through the date of the
Executive's termination of employment;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Executive for the year immediately prior to the year in which the
Change in Control occurred and (b) the Target Bonus under the Performance Bonus
Plan in effect immediately prior to the year in which the Change in Control
occurs;
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Executive from the date
of Involuntary Termination to the end of the term of this Agreement or one-half
of Executive’s Base Salary then in effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical, life and disability insurance
coverage at a level equivalent to that provided by the Companies for a period of
the earlier of: (a) one year; or
(b) the time Executive begins alternative employment wherein said insurance
coverage is available and offered to Executive. It shall be the obligation of
Executive to inform the Parent that new employment has been obtained.
 
Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within thirty (30) days following the
 
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
(f) Resignation with Good Reason in the Absence of Change in Control: If
Executive resigns her employment with the Companies as a result of a Non Change
in Control Period Good Reason, then, in addition to any other benefits described
in this Agreement, Executive shall receive the following.
 
(i) all compensation and benefits earned under Section 3 through the date of the
Executive's termination of employment;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Executive for the year immediately prior to the year in which the
Change in Control occurred
 
-5-

 
 
and (b) the Target Bonus under the Performance Bonus Plan in effect immediately
prior to the year in which the Change in Control occurs;
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Executive from the date
of Involuntary Termination to the end of the term of this Agreement or one-half
of Executive’s Base Salary then in effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical, life and disability insurance
coverage at a level equivalent to that provided by the Companies for a period of
the earlier of: (a) one year; or
 
(b) the time Executive begins alternative employment wherein said insurance
coverage is available and offered to Executive. It shall be the obligation of
Executive to inform the Parent that new employment has been obtained.
 
Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within thirty (30) days following the
 
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
(g) Resignation from Positions: In the event that Executive's employment with
the Companies is terminated for any reason, on the effective date of the
termination Executive shall simultaneously resign from each position she holds
on the Board and/or the Board of Directors of any of the Companies’ affiliated
entities and any position Executive holds as an officer of the Companies or any
of the Companies’ affiliated entities.
 
5. Certain Definitions: For the purpose of this Agreement, the following
capitalized terms shall have the meanings set forth below:
 
(a) "Cause" shall mean any of the following occurring on or after the date of
this Agreement :
 
 
(i) Executive's theft, dishonesty, breach of fiduciary duty for personal profit,
or falsification of any employment or Company record;
 
(ii) Executive's willful violation of any law, rule, or regulation (other than
traffic violations, misdemeanors or similar offenses) or final cease-and-desist
order, in each case that involves moral turpitude;
 
(iii) any material breach by Executive of either Company's Code of Professional
Conduct, which breach shall be deemed "material" if it results from an
intentional act by Executive and has a material detrimental effect on either
Company's reputation or business; or
 
(iv) any material breach by Executive of this Agreement, which breach, if
curable, is not cured within thirty (30) days following written notice of such
breach from the applicable Company.
 
-6-

 
 
(b)
"Change in Control" shall mean the occurrence of any of the following events:
 
 
(i) the Parent is party to a merger or consolidation which results in the
holders of the voting securities of the Parent outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Parent or the surviving entity outstanding
immediately after such merger of consolidation.
 
(ii) a change in the composition of the Board of Directors of the Parent
occurring within a period of twenty-four (24) consecutive months, as a result of
which fewer than a majority of the directors are Incumbent Directors;
 
(iii) effectiveness of an agreement for the sale, lease or disposition by the
Parent of all or substantially all of the Parent’s assets; or
 
(iv)
a liquidation or dissolution of the Parent.
 
 
(c) "Change in Control Period" shall mean the period commencing on the date
sixty (60) days prior to the date of consummation of the Change of Control
 
and ending one hundred eighty (180) days following consummation of the Change of
Control.
 
 
(d) "Change in Control Period Good Reason" shall mean Executive's resignation
for any of the following conditions, first occurring during a Change in Control
Period and occurring without Executive's written consent:
 
(i) a decrease in Executive's Base Salary, a decrease in Executive's Target
Bonus (as a multiple of Executive's Base Salary) under the Performance Bonus
Plan, or a decrease in employee benefits, in each case other than as part of any
across-the-board reduction applying to all senior executives of either Company
which does not have adverse effect on the Executive disproportionate to
similarly situated executives of an acquirer;
 
(ii) a material, adverse change in Executive's title, authority,
responsibilities, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change.
 
(iii) a change in the Executive's ability to maintain her principal workplace in
Washington, D.C.;
 
(iv) any material breach by either Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive;
 
(v) any failure of the Parent to obtain the assumption of this Agreement by any
of the Parent’s successors or assigns by purchase, merger, consolidation, sale
of assets or otherwise.
 
-7-

 
 
(vi) any purported termination of Executive's employment for "material breach of
contract" which is purportedly effected without providing the "cure" period, if
applicable, described in Section 5(iv), above.
 
The effective date of any resignation from employment by the Executive for
Change in Control Period Good Reason shall be the date of notification to the
Parent of such resignation from employment by the Executive.
 
(e) "Non Change in Control Period Good Reason" shall mean the Executive's
resignation within six months of any of the following conditions first occurring
outside of a Change in Control Period and occurring without Executive's written
consent:
 
(i) a decrease in Executive's total cash compensation opportunity (adding Base
Salary and Target Bonus) of greater than ten percent (10%);
 
(ii) a material, adverse change in Executive's title, authority,
responsibilities or duties, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change;
 
(iii) any material breach by either Company of a provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive;
 
(iv) a change in the Executive's ability to maintain her principal workplace in
Washington, D.C.;
 
(v) any purported termination of Executive's employment for "material breach of
contract" which is purportedly effected without providing the "cure" period, if
applicable, described in Section 5(iv), above.
 
The effective date of any resignation from employment by the Executive for Non
Change in Control Period Good Reason shall be the date of notification to the
Parent of such resignation from employment by the Executive.
 
(f) "Incumbent Directors" shall mean members of the Board who either (a) are
members of the Board as of the date hereof, or (b) are elected, or nominated for
election, to the Board with the affirmative vote of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).
 
(g) "Change in Control Period Involuntary Termination" shall mean during a
Change in Control Period the termination by the Companies of Executive's
employment with the Companies for any reason, including termination as a result
of death or disability of Executive, but excluding termination for Cause. The
effective date of any Change in Control Period
 
-8-

 
 
Involuntary Termination shall be the date of notification to the Executive of
the termination of employment by the Companies; or
 
(h) "Non Change in Control Period Involuntary Termination" shall mean outside a
Change in Control Period the termination by the Companies of Executive's
employment with the Companies for any reason, including termination by as a
result of death or disability of Executive, but excluding termination for Cause.
The effective date of any Non Change in Control Period Involuntary Termination
shall be the date of notification to the Executive of the termination of
employment by the Companies.
 
6. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Companies agree that all such disputes shall
be fully addressed and finally resolved by binding arbitration conducted by the
American Arbitration Association in New York City, in the State of New York in
accordance with its National Employment Dispute Resolution rules. In connection
with any such arbitration, the Parent shall bear all costs not otherwise borne
by a plaintiff in a court proceeding. Each Company agrees that any decisions of
the Arbitration Panel will be binding and enforceable in any state that either
Company conducts the operation of its business.
 
7. Attorneys' Fees: The prevailing party shall be entitled to recover from the
losing party its attorneys' fees and costs incurred in any action brought to
enforce any right arising out of this Agreement.
 
8.
Restrictive Covenants:
 
(a) Nondisclosure. During the term of this Agreement and following termination
of the Executive's employment with the Companies, Executive shall not divulge,
communicate, use to the detriment of the Companies or for the benefit of any
other person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Companies. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Companies (which shall include, but not be
limited to, confidential information concerning each Company's financial
condition, prospects, technology, customers, suppliers, methods of doing
business and promotion of each Company's products and services) shall be deemed
a valuable, special and unique asset of each Company that is received by the
Executive in confidence and as a fiduciary. For purposes of this Agreement
"Confidential Information" means information disclosed to the Executive or known
by the Executive as a consequence of or through her employment by each Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof and not generally known or in the
public domain, about each Company or its business. Notwithstanding the
foregoing, none of the following information shall be treated as Confidential
Information: (i) information which is known to the public at the time of
disclosure to Executive, (ii) information
 
-9-

 
 
which becomes known to the public by publication or otherwise after disclosure
to Executive,
 
(iii) information which Executive can show by written records was in her
possession at the time of disclosure to Executive, (iv) information which was
rightfully received by Executive from a third party without violating any
non-disclosure obligation owed to or in favor of the Companies, or (v)
information which was developed by or on behalf of Executive independently of
any disclosure hereunder as shown by written records. Nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law or by any court.
 
(b) Non-Competition. The Executive shall not, while employed by either Company
and for a period of one year following the date of termination for Cause, or
resignation other than for Good Reason pursuant to Sections 5(d) or 5(e), engage
or participate, directly or indirectly (whether as an officer, director,
employee, partner, consultant, or otherwise), in any business that manufactures,
markets or sells products that directly compete with any product of either
Company that is significant to such Company's business based on sales and/or
profitability of any such product as of the date of termination of Executive's
employment with such Company. Nothing herein shall prohibit Executive from being
a passive owner of less than 5% stock of any entity directly engaged in a
competing business.
 
(c) Property Rights; Assignment of Inventions. Except as set forth below, with
respect to information, inventions and discoveries or any interest in any
copyright and/or other property right developed, made or conceived of by
Executive, either alone or with others, during her employment by each Company
arising out of such employment and pertinent to any field of business or
research in which, during such employment, each Company is engaged or (if such
is known to or ascertainable by Executive) is considering engaging, Executive
hereby agrees:
 
(i) that all such information, inventions and discoveries or any interest in any
copyright and/or other property right, whether or not patented or patentable,
shall be and remain the exclusive property of the Companies;
 
(ii) to disclose promptly to an authorized representative of the Parent all such
information, inventions and discoveries or any copyright and/or other property
right and all information in Executive's possession as to possible applications
and uses thereof;
 
(iii) not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of the
Parent (other than Executive);
 
(iv) that Executive hereby waives and releases any and all rights Executive may
have in and to such information, inventions and discoveries, and hereby assigns
to Executive and/or its nominees all of Executive's right, title and interest in
them, and all Executive's right, title and interest in any patent, patent
application, copyright or other property right based thereon. Executive hereby
irrevocably designates and appoints the Parent and each of its duly authorized
officers and agents as her agent and attorney-in-fact to act for her and on her
behalf and in her
10

4846-1093-0509.v4

 
-10-

 
 
stead to execute and file any document and to do all other lawfully permitted
acts to further the prosecution, issuance and enforcement of any such patent,
patent application, copyright or other property right with the same force and
effect as if executed and delivered by Executive; and
 
(v) at the request of the Parent, and without expense to Executive, to execute
such documents and perform such other acts as the Parent deems necessary or
appropriate, for the Companies to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Parent, and to assign to the
Companies or their respective designees such inventions and any and all patent
applications and patents relating thereto.
 
Notwithstanding the foregoing, any information, inventions, or discoveries
(whether patentable or not), or interest in any copyright and/or other property
right, developed, made or conceived of by Executive, either alone or with others
and irrespective of whether developed, made or
conceived during Executive’s employment with either Company, for the benefit of
one of the entities set forth on Exhibit A and relating to a disease that such
entity targets, shall be and remain the exclusive property of such entity and
not of the Companies.
 
9.
General:
 
(a) Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of and be binding upon the Companies, Executive and each and all of
their respective heirs, legal representatives, successors and assigns. The
duties, responsibilities and obligations of Executive under this Agreement shall
be personal and not assignable or delegable by Executive in any manner
whatsoever to any person, corporation, partnership, firm, company, joint venture
or other entity. Executive may not assign, transfer, convey, mortgage, pledge or
in any other manner encumber the compensation or other benefits to be received
by her or any rights which she may have pursuant to the terms and provisions of
this Agreement.
 
(b) Amendments; Waivers: No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Parent
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(c) Notices: Any notices to be given pursuant to this Agreement by either party
may be effected by personal delivery or by overnight delivery with receipt
requested. Mailed notices shall be addressed to the parties at the addresses
stated below, but each party may change its or his/her address by written notice
to the other in accordance with this subsection (c).Mailed notices to Executive
shall be addressed as follows:
 
Kathleen Clarence-Smith Suite 520
 
-11-

 
 
1825 K Street NW Washington, DC 20006
E-mail: kcs@gt-pharmaceuticals.com
 
Mailed notices to the Companies shall be addressed as follows: GT Biopharma,
Inc.
 
Georgetown Translational Pharmaceuticals, Inc. Attention: Anthony J. Cataldo,
Executive Chairman 100 South Ashley Drive, Suite 600
Tampa, FL 33602
 
 
(d) Entire Agreement: This Agreement constitutes the entire employment agreement
among Executive and the Companies regarding the terms and conditions of her
employment, with the exception of (a) the agreement described in Section 7 and
(b) any stock option, restricted stock or other Company stock-based award
agreements among Executive and the Companies to the extent not modified by this
Agreement. This Agreement (including the other documents referenced in the
previous sentence) supersedes all prior negotiations, representations or
agreements among Executive and the Companies, whether written or oral,
concerning Executive's employment by the Companies.
 
(e) Withholding Taxes: All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.
 
(f) Counterparts: This Agreement may be executed by the Companies and Executive
in counterparts, each of which shall be deemed an original and which together
shall constitute one instrument.
 
(g) Headings: Each and all of the headings contained in this Agreement are for
reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.
 
(h) Savings Provision: To the extent that any provision of this Agreement or any
paragraph, term, provision, sentence, phrase, clause or word of this Agreement
shall be found to be illegal or unenforceable for any reason, such paragraph,
term, provision, sentence, phrase, clause or word shall be modified or deleted
in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.
 
(i) Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for
 
-12-

 
or against Executive or the Companies, and with no regard whatsoever to the
identity or status of any person or persons who drafted all or any portion of
this Agreement.
 
(j) Further Assurances: From time to time, at the Companies' request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Companies to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement and to provide adequate
assurance of Executive's due performance hereunder.
 
(k) Governing Law: Executive and the Companies agree that this Agreement shall
be interpreted in accordance with and governed by the laws of the State of
Delaware.
 
(1) Board Approval: Each Company warrants to Executive that the Board of
Directors of such Company has ratified and approved this Agreement, and that the
Parent will cause the appropriate disclosure filing to be made with the
Securities and Exchange Commission in a timely manner.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.
 
EXECUTIVE:
 
Date: September 1, 2017
 
 ____________________________
Kathleen Clarence-Smith
 
GT BIOPHARMA, INC.
 
Date:
 
 ____________________________
Anthony Cataldo, Executive Chairman
 

 
GEORGETOWN TRANSLATIONAL PHARMACEUTICALS, INC.
 
Date:
 
 ____________________________
Anthony Cataldo, Executive Chairman
 

 
 
-13-
